COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-138-CV


AEP ENGINEERING & CONSULTING, INC. d/b/a                          APPELLANT
TEXAS CONVEYORS INTERNATIONAL

                                        V.

ADVANCE LIFTS, INC.                                                 APPELLEE

                                    ------------

      FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On May 7, 2009, appellant AEP Engineering & Consulting, Inc. d/b/a

Texas Conveyors International filed a notice of appeal from the trial court’s

judgment, which was signed on December 19, 2008. On May 18, 2009, we

sent a letter to appellant stating our concern that we are without jurisdiction

because appellant’s motion for new trial was due on January 19, 2009, but


      1
          … See Tex. R. App. P. 47.4.
was not filed until March 9, 2009; therefore, it appeared the notice of appeal

was not timely filed.2 We informed appellant that unless it or any party filed a

response showing grounds for continuing the appeal on or before May 28,

2009, the appeal could be dismissed for want of jurisdiction. Appellant has

faxed us a copy of what appears to be the parties’ Rule 11 agreement to

discontinue the appeal.3

      However, because appellant’s notice of appeal is untimely, we have no

jurisdiction to consider this appeal. Accordingly, we dismiss this appeal for

want of jurisdiction.4

                                                 PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: July 2, 2009




      2
          … See Tex. R. App. P. 26.1(a).
      3
          … See Tex. R. Civ. P. 11.
      4
          … See Tex. R. App. P. 42.3(a).

                                           2